Greenberg Traurig, LLP Suite 2500 3333 Piedmont Rd NE Atlanta, GA 30305 Gerald L. Baxter Tel. 678.553.2430 Fax 678.553.2431 BaxterG@gtlaw.com VIA UNITED PARCEL SERVICE and EDGAR October 31, 2013 Ms. Mara L. Ransom Assistant Director Mail Stop 3720 100 F. Street, N.E. United States Securities and Exchange Commission Washington, D.C. 20549 Re: Ingles Markets, Incorporated Amendment No. 1 to Registration Statement on Form S-4 Filed October 15, 2013 File No. 333-190895 Dear Ms. Ransom: This letter is in response to your letter dated October 18, 2013, with respect to the Amendment No. 1 to Registration StatementonFormS-4 filed on October 15, 2013 by Ingles Markets, Incorporated. The following responds on a comment-by-comment basis to the numbered comments in your letter of October 18, 2013. Procedures for Tendering, page 22 1. COMMENT: Please further revise the holder representations on page 23 to state that the holder does not intend to engage in a distribution of the registered notes. RESPONSE: The requested changes have been made. 2. COMMENT: Please further revise the disclosure on page 23 to state that all conditions to tender must be satisfied or waived prior to the expiration of the offer.Please see Exchange Act Rule 14e-1(c). RESPONSE: The requested changes have been made. Greenberg Traurig, LLP Mara L. Ransom Unites States Securities and Exchange Commission October 31, 2013 Page 2 of 2 Item 21.Exhibits and Financial Statement Schedules, page II-2 3. COMMENT: We note that you have not filed updated Exhibits 99.2, 99.3 or 99.4.Please confirm that you will update such exhibits (for example, each gives the expiration time of the offer as 5:00 p.m., New York City time) and allow for sufficient time for our review. RESPONSE: We have left the expiration time as 5:00 p.m. New York City time, but have extended the Exchange Offer period to 21 business days. We understand that we are not being required to file another Pre-Effective Amendment to the S-4.Included with this letter, but not filed on EDGAR, are the final Exchange Offer documents, Exhibits 99.1, 99.2, 99.3 and 99.4 for your review. Thank you for your time and consideration.We look forward to your response. Sincerely yours, /s/ Gerald L. Baxter Gerald L. Baxter GLB:mbb Enclosures cc:Mr. Ronald B. Freeman Theodore I. Blum, Esq.
